DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
		
Response to Amendment
The response filed October 5, 2020, has been received and entered.  As required under 37 C.F.R. 1.121, a complete listing of all claims should be presented.  Therefore, canceled claims 1-60 should be listed.
Claims 1-89 are canceled.  
Claims 90-102 are new and are examined on the merits.

Drawings
The drawings were received on October 5, 2020.  These drawings are acceptable.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claims 90-93, 97, and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koser (WO 2011/071912. Listed on IDS filed 5/31/19) in view of Li (WO 2011/139233. Listed on IDS filed 5/31/19).
Koser discloses a microfluidic platform that uses biocompatible ferrofluids for the controlled manipulation and rapid separation of both microparticles and live cells (page 7, lines 9-11).  Size-based separation was demonstrated using microspheres (page 7, lines 17-19).  Furthermore, the invention of Koser provides for the continuous manipulation and shape-based separation of live red blood cells from sickle cells and bacteria (page 7, lines 19-21).  The particle manipulation device of Koser includes a microfluidic channel and underlying electrodes (page 9, lines 4-5).  
The microfluidic channel of Koser can include at least one inlet and at least one outlet, and exemplary channels having multiple inlets and outlets are depicted in Figure 7B (page 10, lines 1 and 14-15).  The microfluidic channel reads on a ‘reservoir,’ and any one of the outlets reads on an 'extraction opening' of a ‘first end’ of the ‘reservoir’ (i.e. the microfluidic channel of Koser).  
One embodiment of the Koser invention is drawn to bioferrofluidic separation in which fluid flow continuously introduces fresh cells (or beads) into the inlet of the channel, and the incoming beads or cells are sorted into different output channels (page 20, lines 6-9).  For instance, a sample suspended within the ferrofluid enters the device inlet, passes through the separation chamber, and exits via multiple outlets designed for capturing particles of a particular size (page 20, lines 10-13).  This is shown in Figure 9, wherein 2 micron particles flow to outlet A, 5 micron particles flow to outlet B, and the remaining sample flows to waste outlet C (page 
Additionally, as pointed out above, the particle manipulation device of Koser includes a microfluidic channel and underlying electrodes (page 9, lines 4-5).  See Figure 1A, which shows an underlying electrode layer (page 9, lines 5-8).  In particular, the electrodes are used to generate programmable magnetic field gradients locally (page 8, line 33 through page 9, line 2).  Since the plurality of electrodes run along the length of the microfluidic channel, the electrodes all are located proximate to the outlets which encompass an ‘extraction opening.’  Thus Koser teaches the instantly claimed step of applying at least one magnetic field to the reservoir (the microfluidic channel of Koser) via a first magnetic field source (any one of the electrodes of Koser) located proximate to the first end of the reservoir (the end of microfluidic channel at which the outlets of Koser are located).
In sum, Koser is comparable to the claimed invention since it teaches a method for extracting particles (e.g. cells, beads) contained in a ferrofluid comprising:
containing a mixture comprising a plurality of particles (e.g. cells, beads) of different sizes suspended in a ferrofluid medium within a reservoir (microfluidic channel) including a first end having an extraction opening (any one of the outlets of the channel), and 


Koser differs from the claimed invention in that Koser does not expressly disclose providing a membrane configured with a plurality of pores, or that the at least one magnetic field is configured to exert an indirect force on the plurality of particles resulting in:
a first portion of the plurality of particles having a first size greater than a predetermined threshold size being directed away from the pores of the membrane, and
a second portion of the plurality of particles having a second size smaller than the predetermined threshold size being directed through the pores of the membrane.
Li teaches low-cost and disposable microsieves for efficient cell filtration in a fluid (page 2, paragraph [0007]).  The microsieve of Li "...minimizes flow resistance, resulting in a high transmembrane flux, therefore tremendously reduces cell separation time" (page 2, paragraph [0007]).  The microsieve has micropores for retaining cells of a defined size, and the microsieve is fluidly connected to an inlet module and an outlet module to allow the fluid sample to pass through from the inlet module to the outlet module (page 12, paragraph [0049]).
The microsieve comprises a membrane layer and a membrane support layer (page 2, paragraph [0008]).  Furthermore, Li teaches that the diameter of the micropores of the microsieve may be tailored and controlled according to the application and the type of cells being analyzed (page 6, paragraph [0025]).  Moreover, “…the size of the micropores in the membrane layer is to be designed to be smaller than the size of the cells to be retained by the micropores while allowing the fluid sample including other particles or entities to pass through” (page 6, paragraph [0025]).  Therefore, Li teaches providing a membrane configured with a 
 At the time the invention was made, it would have been obvious to have included the at least one microsieve of Li in the microfluidic channel ('reservoir) when performing the method of Koser.  One of ordinary skill in the art would have been motivated to do this since it would have improved the separation of cells by minimizing flow resistance and tremendously reducing cell separation time (as taught in paragraph [0007] of Li).  Furthermore, Koser teaches that magnetic excitation can be used to direct the cells for the method of separation (page 20, lines 15-16).  This speaks to the flow of the cells and any of the particles suspended in the ferrofluid of Koser down the microfluidic channel.  The magnetic field applied in the method of Koser in view of Li thus exerts an indirect force on the particles suspended in the ferrofluid to result in their movement relative to the membrane.  As such, Koser in view of Li renders obvious the claimed limitation that the at least one magnetic field of Koser is configured to exert an indirect force on the plurality of particles (suspended in the ferrofluid) resulting in: a first portion of the plurality of particles (a set of cells larger than the pores of the membrane) having a first size greater than a predetermined threshold size (the size of the pores of the membrane) being directed away from the pores of the membrane, and a second portion of the plurality of particles 
Regarding instant claim 91, the magnetic field created along the length of the microfluidic channel of Koser reads on the limitation that applying the first magnetic field includes surrounding at least the portion of the reservoir (the microfluidic channel) with the magnetic field.  Therefore, instant claim 91 is rendered obvious.
Regarding instant claim 93, Koser in view of Li differs from claim 93 in that they do not expressly disclose applying an external force on the microfluidic channel (reading on ‘reservoir’) to establish flow.  However, Koser teaches an embodiment using a flow-based assay system in which fluid flow continuously introduces fresh cells into the inlet of the channel (page 20, lines 5-8), and the particles exit through various outlets, such as outlets A, B, C of Figure 9 (page 20, lines 8-14).  At the time the invention was made, it would have been obvious that an external force had to have been exerted to establish that fluid flow for introducing the fresh cells into the inlet of the channel.  This external force in turn would have established, at least partially, the flow out of the outlets, thereby rendering obvious instant claim 93.
Regarding instant claim 98, Li teaches that the membrane layer or membrane support layer of the microsieve can be formed of a SU-8 photoresist material (page 9, paragraph [0038]) which reads on a plastic sheet as required by instant claim 98.  Therefore, incorporating the technology of Li of cell separation via a membrane, Koser in view of Li renders obvious instant claim 98.   
A holding of obviousness is clearly required.

Claims 94 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koser and Li as applied to claims 90-93, 97, and 98 above, and further in view of Ward (US 2004/0018611. Listed on IDS filed 5/31/19).
As discussed above, Koser in view of Lin renders obvious claims 90-93, 97, and 98.  The references differ from claim 94 in that they do not expressly disclose that the external force (applied on the microfluidic channel to establish flow, see rejection of claim 93 above) is applied via a pressure source.  Further still, the references differ from claim 95 in that they do not expressly disclose that the pressure source is a pump.
Ward discloses microfluidic devices that can be used to effect a number of manipulations on a sample, including separation of magnetic or magnetically-labeled target analytes from non-magnetic materials (abstract).  In a preferred embodiment, the devices of Ward include at least one fluid pump which allows pumping of fluids in the flow channels (page 22, paragraph [0227]).  
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have included at least one fluid pump in the device when practicing the method rendered obvious by Koser and Li.  One of ordinary skill in the art would have been motivated to do this since the fluid pump would have been suitable for effecting the fluid flow in the microfluidic channel of the method rendered obvious by Koser in view of Li, given that Ward indicates that a fluid pump allows pumping of fluid in a microfluidic device that is for manipulations of a fluid sample.  There would have been a reasonable expectation that the pump would have effected fluid flow for introducing the cells/particles into the microfluidic channel as sought by the invention rendered obvious by Koser and Li (in particular, see page 20, lines 5-8 of 
A holding of obviousness is clearly required.

Claim 96 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koser and Li as applied to claims 90-93, 97, and 98 above, and further in view of Stone (WO 2010/117458. Listed on IDS filed 5/31/19).
As discussed above, Koser in view of Li renders obvious claims 90-93, 97, and 98.  The references differ from claim 96 in that they do not expressly disclose accelerating a flow of the second portion of particles through the pores of the membrane via a second magnetic field generated by a second magnetic field source arranged adjacent a second end of the reservoir opposite the first end (the end where the outlets are located).
Stone discloses systems and method for the manipulation of particles within channels such as microfluidic channels, wherein magnets are positioned around a channel and a fluid containing magnetic and non-magnetic particles flows through the channel (abstract).  In some cases, the magnetic field is used to transport non-magnetic particles to a small volume within the channel (abstract).  The invention of Stone can be used for various applications, including the continuous sorting of cells and removing of targeted cells from a stream of blood (page 5, lines 20-22).  Another application is the separation of one type of cell from a population of cells (page 10, lines 5-6).  The magnetic and non-magnetic particles may include any suitable type of particles, and examples include the use of a ferrofluid as the magnetic particles (page 9, lines 26-30).  Thus, it is clear that Stone is of a technology comparable to that of Koser

It is submitted that the method of Koser in view of Li is considered to be a ‘base' method which was ready for improvements (i.e. modifications which would make the method more successful).  Stone teaches a technique which can be considered an 'improvement' which could have been applied to the 'base' method of Koser and Li with a reasonable expectation of success in improving the separation of cells on the basis of various properties (e.g. size).  One of ordinary skill in the art would have recognized that the method of Koser and Li could have been modified so as to further use a second magnetic field, such as taught by Stone, to affect the separation of the cells of different sizes (e.g. red blood cells and E. coli).  Such a modification would have been expected to result in improving the separation of the cells.  It has been held that application of a known technique (e.g. the technique taught by Stone) to a 'base' method ready for improvement to yield predictable results is prima facie obvious.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).  In applying the second magnetic field to a second portion of the microfluidic channel of Koser in view of Li, it is obvious that the second magnetic field results in movement of the particles, and since the particles are moved, then the flow of the particles is accelerated.  Therefore, instant claim 96 is rendered obvious.
A holding of obviousness is clearly required.

Claims 101 and 102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koser and Li as applied to claims 90-93, 97, and 98 above, and further in view of Kose (Lab on a Chip. 2012. 12: 190-196. Published on November 11, 2011. Previously cited).
As discussed above, Koser in view of Li renders obvious claims 90-93, 97, and 98.  The references differ from claim 101 in that they do not expressly disclose that the mixture (of particles, e.g. cells, suspended in ferrofluid) further comprises a plurality of non-magnetic beads having at least one receptor to bind with a target particle of the plurality of particles.  Further still, the references differ from claim 102 in that they do not expressly disclose that the at least one receptor of these non-magnetic beads includes at least one of a molecule, a cell, an antibody, DNA or fragment thereof, and a ligand.
Kose discloses a flow-through nanocytometer that utilizes a colloidal suspension of non-functionalized magnetic nanoparticles for label-free manipulation and separation of microparticles (abstract).  The nanocytometer comprises a micro-molded fluidic channel over a single layer of patterned electrodes which generate a locally rotating, non-uniform magnetic field within the channel (page 191, right column, first paragraph).  A stream of microspheres (i.e. non-magnetic microparticles) of various sizes is suspended in a ferrofluid (page 191, right column, first paragraph).  As shown in Figure 1, the stream of larger non-magnetic particles in the ferrofluid become trapped and focused between the center electrodes, while the smaller non-magnetic particles continuously move away, such that the particles with different sizes reach different outlet reservoirs (legend of Figure 1 on page 192).  In the discussion of their study, Kose indicates that the microspheres themselves may be used as labels to separate, isolate, and 
At the time the invention was made, it would have been obvious to have provided the non-magnetic particles of Kose functionalized with molecules that bind to the cells being targeted for separation (e.g. red blood cells, E. coli cells) when performing the method rendered obvious by Koser and Li.  One of ordinary skill in the art would have been motivated to do this because Kose, speaking to the same technology, indicates that the non-magnetic particles provided in the ferrofluid may be used as labels to separate, isolate, and concentrate various biological targets from complex mixtures, including bacterial or cellular targets.  It would have been obvious to have used non-magnetic particles which can bind to the cells (e.g. red blood cells, E. coli) in order to serve as ‘labels,’ and thus it would have been necessary to have functionalized the non-magnetic particles with molecules that bind to the cells being targeted for separation.  Therefore, instant claims 101 and 102 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 5, 2020, with respect to the objection of the drawings, the rejection under 35 U.S.C. 102(b) of claims 61-67 and 72 as being anticipated by Koser, the rejection under 35 U.S.C. 103(a) of claims 68 and 71 as being unpatentable over Koser in view of Stone, the rejection under 35 U.S.C. 103(a) of claims 69 and 70 as being unpatentable over Koser and Stone in further view of Ward, the rejection under 35 U.S.C. 103(a) of claims 73-78 as being unpatentable over Koser in view of Li, and the rejection under 35 U.S.C. 103(a) of claims 79 and 80 as being unpatentable over Koser and Li in further view of 
However, upon further consideration, new grounds of rejection are made in view of the new claims.  The previously cited prior art has been cited in new grounds of rejection over the new claims.

Conclusion
Claims 99 and 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                        

/DAVID W BERKE-SCHLESSEL/            Primary Examiner, Art Unit 1651